812 F.2d 1408
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ernest TEMPLETON, Plaintiff-Appellant,v.Corrections Officer FREDERICK, et al., Defendants-Appellees.
No. 86-1400.
United States Court of Appeals, Sixth Circuit.
Jan. 30, 1987.

Before ENGEL, KRUPANSKY and NORRIS, Circuit Judges.

ORDER

1
This pro se Michigan state prisoner moves the Court for the appointment of counsel in his appeal from a summary judgment dismissing his amended civil rights complaint filed under 42 U.S.C. Sec. 1983.


2
Plaintiff sued various state prison officials seeking monetary and injunctive relief.  Plaintiff essentially charged the defendants with 1) conducting two shakedowns of his prison cell in the course of four days in violation of prison regulations;  2) placing him in punitive segregation without first providing him with a medical examination and with placing him in segregation for a period of ten days, which was over the seven day limit contained in the prison regulations;  3) finding him guilty of duplicative offenses in violation of the double jeopardy clause, and 4) reclassifying his security rating to administrative segregation without first holding a separate reclassification hearing.


3
Upon review of the cause in light of the arguments raised by the plaintiff in his informal brief, this Court concludes that the district court properly dismissed the complaint for the reasons stated by it.   See Hudson v. Palmer, 468 U.S. 517 (1984);  Olim v. Wakinekona, 461 U.S. 238, 250 (1983);  Walker v. Mintzes, 771 F.2d 920, 932-34 (6th Cir.1985);  Custer v. Marquette Prison Warden, 128 Mich.App. 524, 340 N.W.2d 314, 316 (1983).


4
We unanimously agree that oral argument is not necessary in this appeal.  Rule 34(a), Federal Rules of Appellate Procedure.  Plaintiff's motion for the appointment of counsel is, accordingly, denied and the district court judgment is hereby affirmed pursuant to Rule 9(d)(3), Rules of the Sixth Circuit.